Name: Commission Implementing Regulation (EU) NoÃ 142/2013 of 19Ã February 2013 amending Regulation (EC) NoÃ 2535/2001 as regards the data relating to the body issuing certificates in New Zealand for the export of milk products
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  trade;  tariff policy;  Asia and Oceania
 Date Published: nan

 20.2.2013 EN Official Journal of the European Union L 47/49 COMMISSION IMPLEMENTING REGULATION (EU) No 142/2013 of 19 February 2013 amending Regulation (EC) No 2535/2001 as regards the data relating to the body issuing certificates in New Zealand for the export of milk products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148(c), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2) lists in its Annex XII bodies responsible for issuing inward-monitoring arrangement (IMA 1) certificates. (2) New Zealand has communicated to the Commission a change, as from 1 March 2013, of the name and the location of the issuing body listed in that Annex. In view of that it is necessary to update the data relating to the issuing body in New Zealand listed in Annex XII to that Regulation. (3) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex XII to Regulation (EC) No 2535/2001 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply to the IMA 1 certificates issued from 1 March 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 341, 22.12.2001, p. 29. ANNEX In Annex XII to Regulation (EC) No 2535/2001, the entry for New Zealand is replaced by the following: New Zealand ex 0405 10 11 Butter Ministry for Primary Industries Pastoral House 25 The Terrace PO Box 2526 Wellington 6140 Tel. +64 4 894 0100 Fax + 64 4 894 0720 www.mpi.govt.nz ex 0405 10 19 Butter ex 0405 10 30 Butter ex 0406 90 01 Cheese for processing ex 0406 90 21 Cheddar